notice of appeal, we conclude that we lack jurisdiction to consider this
                appeal, and we
                           ORDER this appeal DISMISSED.




                                       Parraguirre


                                          J
                Douglas




                cc: Hon. Nathan Tod Young, District Judge
                     Maria Pence, Esq.
                     Trent Lawrence Getty
                     Attorney General/Carson City
                     Douglas County District Attorney/Minden
                     Douglas County Clerk




SUPREME COURT
        OF
     NEVADA

                                                     2
(0) I907A